Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the applicant’s Response to Election/Restriction, filed on 15 July 2021 (07/15/2021).  Currently, claims 17-32 are pending, of which claims 27 and 29 are withdrawn.  Claims 1-16 are cancelled.  Claims 17-32 are newly added.  

Election/Restrictions
             Applicant's election without traverse of Species C (Figs. 20 and 21) in the reply filed on 15 July 2021 (07/15/2021) is acknowledged.  Claims 27 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Priority 
            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged – foreign patent application Japan 2018-039746, filed on 03/06/2018 (06 March 2018).

Information Disclosure Statements
           The information disclosure statements (IDS) were submitted on 03/05/2019 and 06/22/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Drawings
Below is a citation from MPEP 608.02(d): 
37 C.F.R. 1.83   Content of drawing.
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d). 

Please note that the current (AIA ) requirements under 37 CFR 1.83(a) are stricter than the ones of the previous “1.81 (pre‑AIA ) Drawings required in patent application”.  

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “creepage distance” from claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Minor informalities
the drawings are objected to because:
-   Figures 13 and 14 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated – please see their description in the current specification, paragraphs [0022] and [0023] in the published version.  
	-   On Figures 13 the vertical axis is labeled “Ratio of wiring length occupie in wiring (%)”.  
	1)  It is not clear what would be the meaning.  Please note the repetition of the word “wiring” – sound like ration of apple in apple;   
	2)  Please check, should it be “occupie”, as present, or “occupies” or “occupied”.

See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 19-21, 23-26, 28 and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19:   
	A.
	Claim 19 contains the limitation “the first low resistance wiring part includes first low resistance wiring parts”.
	Claim 19 contains the limitation “the first connection part includes first connection parts that are arranged at first connection part intervals”.  
	It both cases it is not clear what does this mean, it sound like “component A includes components A” – one object contains many of itself. 	 
	Please note that claim 18 introduces “a first low resistance wiring part having one of the first end or the second end” – clearly this is a single conductive line.  Thus we cannot understand it (“the first low resistance wiring part”) as a web of wires comprising plurality of any “low resistance wiring parts”.
	Presently claim 19 cannot be understood for a purpose of examination on prior art.  Appropriate correction is required.  

	B.
	Claim 19 depends on claim 18 and further on claim 17 and recites the limitation “the first high resistance wiring parts”.  There is insufficient antecedent basis for this limitation in the claim.  Please note that “high resistance wiring parts” is not introduced in claims 17 and 18 – claim 18 introduces “a first high resistance wiring part”, in singular – it is not clear where the plurality comes from.
	Presently this limitation is considered as if claim 18 introduces “a plurality of first high resistance wiring [[parts”.  Appropriate correction is required.  

	Please note that “signal input parts” are introduced in the beginning of claim 17, but they (“signal input parts”) correspond to numeral 18 – completely different from any “high resistance wiring parts”.
	
	C.
	Claim 19 recites the limitation “each of the first connection part intervals is smaller than each of the pixel wiring intervals and the first connection parts are arranged closer to the pixel wirings as the first connection parts are closer to the middle section in the first direction”.  In “and the first connection parts are arranged closer to the pixel wirings as the first connection parts are closer to the middle section” it is not clear would be the intended meaning.  It could be either:
	“and the first connection parts are arranged closer to the pixel wirings [[as]] because the first connection parts are closer to the middle section” or 
	“and the first connection parts are arranged closer to the pixel wirings as a function of the distance of the first connection parts [[are closer]] to the middle section becoming smaller”.  
	Please see above the 112(b) rejection of the limitation “the first connection part includes first connection parts that are arranged at first connection part intervals”.  
	Presently it is expected that this limitation is based on components 226 on Fig. 20 and their corresponding locations along Y-axis.  Appropriate correction is required.  

	Suggestion:  The claims could completely rewritten (all of them) in terminology of pixel wiring comprising plurality of conductive lines, wherein each conductive line/pat {or signal line/path} comprises a low resistance portion a high resistance portion – in order not to have expressions like “an apple including apples” (including many of itself).
	
Regarding claims 20-21, as depending on claim 19:  The dependent claims necessarily inherit the indefiniteness of the claims on which they depend.


Regarding claim 23:   
	A.
	Claim 23 contains the limitation “wherein the wiring includes wirings disposed in parallel with one another in a first direction”.

	Even if we understand “wiring” as the entire web of individual conductive line, and if we understand “wirings” as “plurality of conductive lines” of the “wiring”, and if we disregard the grammatical misconception, still claim 17 clearly introduces “wiring” as a single conductive line, so there is contradiction between claims 17 and 23.  
	Presently claim 23 cannot be understood for a purpose of examination on prior art.  Appropriate correction is required.  

	B.
	Claim 23 contains the limitation “the low resistance wiring part includes low resistance wiring parts”. 
	Same as above. It is not clear what does this mean, it sound like “component A includes components A” – one object contains many of itself. 	

	C.
	Claim 23 contains the limitation “the high resistance wiring part includes high resistance wiring parts”.
	Same as above. It is not clear what does this mean, it sound like “component A includes components A” – one object contains many of itself. 	

	Regarding B. and C. – Even if we understand “the low/high resistance wiring part” as web of individual conductive lines, and if we disregard the grammatical misconception, still claim 17 clearly introduces a single “low resistance wiring part” and a single “high resistance wiring part”, so there is mutual contradiction between claims 17 and 23.  See in claim 17: “the wiring including a low resistance wiring part having one of the first end or the second end, a high resistance wiring part having another one of the first end or the second end, the high resistance wiring part having resistance 
	Presently claim 23 cannot be understood for a purpose of examination on prior art.  Appropriate correction is required.  
	
	D.
	Claim 23 contains the limitation “each of the middle positions is defined such that a creepage distance between a corresponding one of the pixel wirings and a corresponding one of the middle positions is equal to a creepage distance between a corresponding one of the signal input pixel wirings”.
	It is not clear what would be “creepage distance”.  This is not in the text of the specification and does not have a numeral on the drawings.  As everyday word according to a dictionary (Merriam-Webster):  “creepage” cannon be found, but there is “creeping”:
	Definition of creeping: developing or advancing by slow imperceptible degrees.
	And off “creep”:
	1)  a movement of or like creeping; 
	2)  a distressing sensation like that caused by the creeping of insects over one's flesh, especially a feeling of apprehension or horror;      
	3)  a feed trough accessible only by young animals and used especially to supply special or supplementary feed — called also creep feeder 
  	4)  the slow change of dimensions of an object from prolonged exposure to high temperature or stress   
	5)  an unpleasant or obnoxious person.
	Presently claim 23 cannot be understood for a purpose of examination on prior art.  Appropriate correction is required.  

Regarding claims 24-26, 28 and 30, as depending of claim 23:  The dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Regarding claim 31:   	Claim 31 contains the limitation “wherein the wiring includes wirings disposed in parallel with one another in a first direction”.
	It is not clear what does this mean, it sound like “component A includes components A” – one object contains many of itself. 
	Even if we understand “wiring” as the entire web of individual conductive line, and if we understand “wirings” as “plurality of conductive lines” of the “wiring”, and if we disregard the grammatical misconception, still claim 17 clearly introduces “wiring” as a single conductive line, so there is contradiction between claims 17 and 31.  
	Presently claim 31 cannot be understood for a purpose of examination on prior art.  Appropriate correction is required.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 22 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fujikawa (WO2017022620 A1, hereinafter “Fujikawa” – US 2018374422 A1 used as translation, paragraph numbers below are from US 2018374422 A1) in view of Koide et al. (US 20160300863 A1, hereinafter “Koide”).

Regarding claim 17:  Fig. 16 of Fujikawa teaches:  An active matrix substrate, comprising:
-   pixels, pixels PX (see [0053] present but not labeled on Fig. 16 and labeled on Fig. 18 of Fujikawa);

-   pixel wirings, source wire 220 (see [0096] and Fig. 16 of Fujikawa) connected to the pixels (PX);

-   signal input parts, panel-side image input terminal portions 224A (see [0096] and Fig. 16 of Fujikawa) inputting signals (image input) to the pixel wirings (220); and

-   a wiring, column connection wire 236 plus unit circuits 230a plus connection wire 237 (see [0096] and Fig. 16 of Fujikawa) including a first end (upper end of 236, see Fig. 16)  that is connected to one of the pixel wirings (220 - connected through column control portion 129, numeral 129 shown on Fig. 15) and a second end (lower end of 237, see Fig. 16) that is an opposite end from the first end and connected to one of the signal input parts (224A), the wiring including

-   a low resistance wiring part (236) having one of the first end or the second end (see Fig. 16),

-   a high resistance wiring part (237) having another one of the first end or the second end (see Fig. 16), the high resistance wiring part having resistance higher than resistance of the low resistance wiring part (236), and…

	Regarding “high resistance wiring part having resistance higher than resistance of the low resistance wiring part”:   Fujikawa teaches: Because the second column connection wires 237 are made of a material with a higher resistance value than the first column connection wires 236, even if a surge current is input to the panel-side image input terminal portions 224A, the surge current would flow through the second column connection wires 237 and can be sufficiently attenuated before reaching the second column circuit portions 230 (see [0098] of Fujikawa).



	Fujikawa does not teach directly: “a ratio of a length of the high resistance wiring part to a length of the wiring is higher than a ratio of a length of the low resistance wiring part to the length of the wiring”.

	Clarifications:  This limitation is a sophisticated statement equivalent to the much simpler statement “a length of the high resistance wiring part is higher than a length of the low resistance wiring part”.  
	In mathematics if A/C > B/C and if C is a positive number, which “C” (a length of the wiring) is positive number in the current case, it follows that A > B.  In the opposite direction if A > B it follows that A/C > B/C, if “C” is a positive number.  
	Hence, it would be sufficient to show that Fujikawa teaches “a length of the high resistance wiring part {237} is higher than a length of the low resistance wiring part {236}” – in other words 237 is longer than 236.  

	Firstly, this is directly and clearly suggested by the central portion of Fig. 16 of Fujikawa, see Figure #1 below:


    PNG
    media_image2.png
    510
    747
    media_image2.png
    Greyscale


	Secondly, Koide teaches:   there is also a problem that streaks are generated when a resistance difference occurs for each of the signal lines due to the resistance difference (see [0007] of Koide);   
	when different materials are used, it is preferable that a specific resistance of the main material of the second wiring WL2 is lower than a specific resistance of a material of the first wiring WL1 (see [0089] of Koide); 
	…the first wiring WL1 formed in the wiring layer L1 of the first layer and the second wiring WL2 formed in the wiring layer L2 of the second layer are different from each other in terms of the wiring width, the thickness, wiring density and the like. The main reasons therefor are to reduce the parasitic capacitance between the respective wirings and to obtain a balance of the resistance values between the first wiring WL1 and the second wiring WL2 (see [0090] of Koide; Fig. 16 shows WL1 and WL2 on opposite sides of insulating layer IL1 and connected through opening in IL1).  



 	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to apply the teachings of Koide to the teachings of Fujikawa and to decrease resistance difference between the signal lines of Fujikawa by obtaining a balance of the resistance values between (wires 237 are made of a material with a higher resistance, of Fujikawa, see above) and the (connection wires 236 of Fujikawa, see above).  This means that the shortest signal lines in the central region should have higher fraction of their total length occupied by (wires 237 are made of a material with a higher resistance) lower fraction of their total length occupied by (connection wires 236).  Thus the resistance difference between the signal lines can be tuned to prevent generation of image defect streaks, while wires 237 of Fujikawa can still have a function to attenuate possible surge current.  
	In conclusion:  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention that the limitation “a ratio of a length of the high resistance wiring part to a length of the wiring is higher than a ratio of a length of the low resistance wiring part to the length of the wiring” is a matter of routine optimization and is result effective.  In fact, despite not explicitly in the text of Fujikawa, this limitation is strongly suggested on Fig. 16 of Fujikawa.
	 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Regarding claim 18:  Fig. 16 of Fujikawa teaches:  further comprising:

-   a first wiring arranged close to an edge of the active matrix substrate with respect to the wiring (see right side of Figure #2 here),

first wiring having a wiring length greater than a wiring length of the wiring (see right side of Figure #2 here) and having a first end that is connected to another one of the pixel wirings (another 220) and a second end that is an opposite end of the first end of the first wiring and connected to another one of the signal input parts (another terminal portions 224A, see right side of Figure #2 here), wherein


    PNG
    media_image3.png
    707
    935
    media_image3.png
    Greyscale


	-   the first wiring includes
-   a first low resistance wiring part having one of the first end or the second end of the first wiring (another wire 236, see right side of Figure #2 here),

-   a first high resistance wiring part (another wire 237, see claim 17 above, see right side of Figure #2 here) having another one of the first end or the second end of the first wiring, the first high resistance 

-   a first connection part (another column circuit portions 230, see claim 17 above, see right side of Figure #2 here) being between the first low resistance wiring part (236) and the first high resistance wiring part (237) and connecting the first low resistance wiring part and the first high resistance wiring part (see Figure #2 here). 


Regarding claim 22:  Fig. 16 of Fujikawa combined with Figs. 14 and 16 of Koide teach:  wherein

-   the high resistance wiring part (see 237 of Fujikawa, to the left side of Figure #2 above and see claim 18 above), and the first high resistance wiring part (see 237 of Fujikawa, on the right side of Figure #2 above and see claim 18 above) are portions of a first conductive film (see all WL1 on Fig. 14 of Koide - portions of a same conductive film), and

-   the low resistance wiring part (see 236 of Fujikawa, left side of Figure #2 above and see claim 18 above) and the first low resistance wiring part (see 236 of Fujikawa, on the right side on Figure #2 above and see claim 18 above) are included in a layer different from the first conductive film with (see all WL2 on Fig. 14 of Koide - portions of another same conductive film) an insulating film, IL1 (see [0078] and  Fig. 14 of Koide), of  interposed therebetween (Fig. 14 of Koide) and are portions of a second conductive film having a sheet resistance lower than that of the first conductive film.

	Regarding “high resistance”, “low resistance“ and “a second conductive film having a sheet resistance lower than that of the first conductive film” Koide teaches:
	WL1 made of the metal of Mo… specific resistance of Mo 5.6×10−8 Ωm (see [0088] and Fig. 16 of Koide);
WL2 is made of the metal of the laminated film of Ti/Al/Ti; wiring WL2, a specific resistance of Al which is a main material thereof is 2.75×10−8 Ωm. 
	Please note:   2.75×10−8 Ωm < 5.6×10−8 Ωm, moreover Al is one of the metals with lowest specific resistance; Al is one of the most chemically active metals so it is sandwiched between layers of Ti for protection and the additional Ti layers are electrically connected in parallel to the Al, which further lowers the sheet resistance. 

Regarding claim 32:  Figs. 1-3 and 16 of Fujikawa teach:  
	A display panel comprising: the active matrix substrate according to claim 17; and
an opposing substrate bonded to the active matrix substrate.
	Fujikawa teaches: a display panel according to the present invention includes the active matrix substrate and a counter substrate bonded to the active matrix substrate (see [0024] of Fujikawa, see also [0048]).  Please note: array substrate 211b (see [0095] and Fig. 16 of Fujikawa) is the active matrix substrate according to claim 17.   




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        
/KHAJA AHMAD/Primary Examiner, Art Unit 2813